DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 11th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 8, 12, 16, and 20 were amended; claims 6, 7, and 9-11 were cancelled; and claims 21-25 were added. Claims 1-5, 8, and 12-25 are currently pending.
 Reasons for Allowance
Claims 1-5, 8, and 12-25 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 7. The reasons for allowance of former claim 7 were indicated in the previous Office Action.
Claim 8 has been amended to include the features of former allowable claim 11. The reasons for allowance of former claim 11 were indicated in the previous Office Action.
Regarding to claim 16, the prior art fails to anticipate or render obvious the limitations including “the metal ring comprises a plurality of stacked redistribution lines, each forming a ring, with upper ones of the plurality of stacked redistribution lines connecting to respective lower ones of the plurality of stacked redistribution lines” in combination with the rest of limitations recited in claim 16.
Claims 2-5, 12-15, and 17-25 are dependent from the allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828